Exhibit21 SUBSIDIARIES OF THE COMPANY Name Jurisdiction of Incorporation April Corporation Colorado Arden Park Ventures, LLC Florida Beazer Allied Companies Holdings, Inc. Delaware Beazer Clarksburg, LLC Maryland Beazer Commercial Holdings, LLC Delaware Beazer General Services, Inc. Delaware Beazer Homes Capital Trust Delaware Beazer Homes Corp. Tennessee Beazer Homes Holdings Corp. Delaware Beazer Homes Indiana, LLP Indiana Beazer Homes Indiana Holding Corp. Indiana Beazer Homes Investments, LLC Delaware Beazer Homes Michigan, LLC Delaware Beazer Homes Sales, Inc. Delaware Beazer Homes Texas Holdings, Inc. Delaware Beazer Homes Texas, LP Texas Beazer Mortgage Corporation Delaware Beazer Realty Corp. Georgia Beazer Realty, Inc. New Jersey Beazer Realty Los Angeles, Inc. Delaware Beazer Realty Sacramento, Inc. Delaware Beazer Realty Services, LLC Delaware Beazer Title Agency of Arizona, LLC Arizona Beazer Title Agency, LLC Nevada Beazer SPE, LLC Georgia Beazer/Squires Realty, Inc. North Carolina BH Building Products, LP Delaware BH Procurement Services, LLC Delaware Dove Barrington Development LLC Delaware Homebuilders Title Services of Virginia, Inc. Virginia Homebuilders Title Services, Inc. Delaware Paragon Title, LLC Indiana Security Title Insurance Company Vermont Texas Lone Star Title, LP Texas The Ridings Development LLC Delaware Trinity Homes, LLC Indiana United Home InsuranceCompany, A Risk Retention Group Vermont
